               Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 1 of 7 PageID #: 31

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet I


                                        UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF WEST VIRGINIA
                                                                         )
               UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                                                         )
                                 V.
                                                                         )
                      DAMON JOHNSON                                      )        Case Number: 1:19CR33
                                                                         )
                                                                         )        USM Number: 04398-007
                                                                         )
                                                                                   L. Richard Walker
                                                                         )
                                                                                  Defendant’s Attorney
THE DEFENDANT:                                                           )
    pleaded guilty to count(s)        One (lesser-included offense)

C pleaded nob contendere to count(s)
  which was accepted by the court.
C was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                        Offense Ended              Count
 IS U.S.C. § 7(3) and 13           Indecent Exposure                                                        03/17/201 9                1
 W.V. Code 6 1-8-9(a) & (b)




  U   See additional count(s) on page 2
          The defendant is sentenced as provided in pages 2 through           7        of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
  U The defendant has been found not guilty on count(s)
  U Count(s)                              is/are dismissed on the motion of the United States.

         It is ordered that the defendant must notil3’ the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
 restitution, the defendant must notit, the court and United States attorney of materiaL changes in economic circumstances.

                                                                             July 3,2019
                                                                          Date 91 ImposinQifof




                                                                             Honorable Michael J. Aloi, United States Magistrate Judge
                                                                          Name and Title of Judge

                                                                                     7%,          \C
                                                                          Date
                Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 2 of 7 PageID #: 32

AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 2— Imprisonment

                                                                                                          Judgment—Page    2     of        7
  DEFENDANT: DAMON JOHNSON
  CASE NUMBER: 1:1 9CR33

                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
  term of: 90 days to be served consecutively with any sentence presently being served or previously imposed.

      0    The court makes the following recommendations to the Bureau of Prisons:
          0   That the defendant be incarcerated at an FCI or a facility as close to                                                possible;
                o   and at a facility where the defendant can participate in substance abuse treatment, as determined by the Bureau of Prisons;
                    O including the 500-Hour Residential Drug Abuse Treatment Program.

           o    That the defendant be incarcerated at                                            or a facility as close to his/her home in
                                                              possible;
                O      and at a facility where the defendant can participate in substance abuse treatment, as determined by the Bureau of Prisons;
                       o  including the 500-Hour Residential Drug Abuse Treatment Program.
          0
                0
           O That the defendant be allowed to participate in any educational or vocational opportunities while incarcerated, as determined by
             the Bureau of Prisons.
      0   Pursuant to 42 U.S.C. § 14135A, the defendant shall submit to DNA collection while incarcerated in the Bureau of Prisons,
          or at the direction of the Probation Officer.
           The defendant is remanded to the custody of the United States Marshal.

      0    The defendant shall surrender to the United States Marshal for this district:

           O    at                                   C am.         0 p.m.        on
           O    as notified by the United States Marshal.

      O   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            O    before 12:00 pm (noon)      on
            O    as notified by the United States Marshal.

            O    as notified by the Probation or Pretrial Services Office.
            O    on                                  as directed by the United States Marshals Service.

      0
                                                                       RETURN
   I have executed this judgment as follows:

           Defendant    delivered   on
                                                                                              to

   at______                                            ,   with a certified copy of this judgment.



                                                                                                        UNITED STATES MARSHAL


                                                                               By
                                                                                                     DEPUTY UNITED STATES MARSHAL
              Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 3 of 7 PageID #: 33

AO 2458 (Rev. GillS)   Judgment in a Criminal Case
                       Sheet 3—  Supervised Release
                                                                                                    Judgment—Page   -   3   of    J
DEFENDANT: DAMON JOHNSON
CASE NUMBER: 1:19CR33
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you vi1l be on supervised release for a term of: None.




                                                      MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court’s determination that you
                 pose a low risk of future substance abuse. (check zfapplicabk)
 4     fl You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifapphcabk9
 5.     0 You must cooperate in the collection of DNA as directed by the probation officer. frheck tfapplicahle
 6.     0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualiing offense. (check ifapplicable)
 7.     0 You must participate in an approved program for domestic violence. (check ifapplicable)


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
               Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 4 of 7 PageID #: 34

AO 24513 (Rev. 0211$)   Judgment in a Criminal Case
                        Sheet IA   —   Sirnerviced Release


DEFENDANT: DAMON JOHNSON                                                                        Judgment—Page        4        of       7
CASE NUMBER: 1:1 9CR33
                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identi& the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
 1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
        time frame.
 2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
        you must report to the probation officer, and you must report to the probation officer as instructed.
 3.     You shall not commit another federal, state or local crime.
 4.     You shall not unlawfully possess a controlled substance. You shall refrain from any unlawful use of a controlled substance. You shall
        submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
        probation officer.
 5.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
 6.     You must answer truthfully the questions asked by your probation officer.
 7.     You must live at a place approved by the probation officer. if you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notil3’ the probation officer at least 10 days before the change. If noti’ing
        the probation officer in advance is not possible due to unanticipated circumstances, you must noti& the probation officer within 72
         hours of becoming aware of a change or expected change.
 8.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 9.      You must work 11111 time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. if you do not have full-time employment you must try to find 11111-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
         responsibilities), you must noti& the probation officer at least 10 days before the change. If notiing the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must noti& the probation officer within 72 hours of
         becoming aware of a change or expected change.
 10.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
 11.      If you are arrested or questioned by a law enforcement officer, you must notif3’ the probation officer within 72 hours.
 12,     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 13.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
 14.      if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to noti& the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
 15.     You shall not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
         designer stimulants.
 16.     You shall not frequent places that sell or distribute synthetic cannabinoids or other designer stimulants.
 17.      Upon reasonable suspicion by the probation officer, you shall submit your person, property, house, residence, vehicle, papers,
          computers, or other electronic communications or data storage devices or media, or office, to a search conducted by a United States
          Probation Officer. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants that
          the premises may be subject to searches pursuant to this condition.
 18.      You are prohibited from possessing a potentially vicious or dangerous animal or residing with anyone who possess a potentially
          vicious or dangerous animal, The probation officer has sole authority to determine what animals are considered to be
          potentially vicious or dangerous.
  19.     You must follow the instructions of the probation officer related to the conditions of supervision.

  U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions, For further information regarding these conditions, see Overview ofProbation and Supervised
 Release Conditions, available at: www,uscourrs.uov.


  Defendants Signature                                                                                      Date
             Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 5 of 7 PageID #: 35
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3D   —   Supe,vised Release
                                                                               Judgment—-Page   5   of
DEFENDANT: DAMON JOHNSON
CASE NUMBER: 1:1 9CR33

                                           SPECIAL CONDITIONS OF SUPERVISION
 N/A
               Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 6 of 7 PageID #: 36
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5—  Criminal Monetary Penalties
                                                                                                    Judgment—Page        6      of       L
 DEFENDANT: DAMON JOHNSON
 CASE NUMBER: 1:19CR33
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                   JVTA Assessment*             Fine                       Restitution
 TOTALS             $ 10.00                      $ -0-                        $ -0-                      S -0-


 C The determination of restitution is deferred until                  .   An Amended Judgment in a Criminal Case (40245C) will be entered
       after such determination.

 C The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
       in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i). all nonfedenl victims must be
       paid before the United States is paid.
       The victim’s recovery is limited to the amount of their loss and the defendants liability for restitution ceases if and when the victim
       receives full restitution.
 Name of Payee                                                     Total Loss**              Restitution Ordered       Priority or Percentage




  TOTALS                                                       $
 C      See Statement of Reasons for Victim Information

  C     Restitution amount ordered pursuant to plea agreement $

 C      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of thejudgment, pursuant totS U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  C     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        C the interest requirement is waived for the C fine C restitution.
        C the inlerest requirement for the C fine C restitution is modified as follows:
  *
    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  **
     Findings for the total amount of losses are required under Chapters 109A, 110, 1 bA, and I l3A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
              Case 1:19-cr-00033-MJA Document 23 Filed 07/03/19 Page 7 of 7 PageID #: 37
AO 24513 (Rev. 02/18)    judgment in a Criminal Case
                         Sheet 6  Schedule of Payments
                                  —--




                                                                                                                    Judgment   —   Page   7     of       7
 DEFENDANT: DAMON JOHNSON
 CASE NUMBER: 1:19CR33

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A          Lump sum payment of$                              —      due immediately, balance due

                 not    later   than
                                                                            ,   or
             ci in accordance with               C    Q
                                                     ci E, gF, orG G below); or
                                                             D,
 B          Payment to begin immediately (may be combined with  C C, C D, C F, or C G below); or
 C          Payment in equal                              (e.g., weekly. monthly, quarterly) installments of S                            over a period of
                                (e.g. months oryear4, to commence                           (e.g., 3Oor 60 days) after the date of this judgment; or

 D     C Payment in equal                            ..   (e.g. week/v. monthly, quarteth9 installments of S                          over a period of
                                (e.g., months or years), to commence                      (e.g. 30 or 60 days1) after release from imprisonment to a
             term of supervision; or
 E     C Payment during the term of supervised release will commence within                      (e.g, 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F           Special instmctions regarding the payment of criminal monetary penalties:
             Financial obligations ordered are to be paid while the defendant is incarcerated, and if payment is not completed during
             incarceration, it is to be completed by the end of the term of supervised release; or
 G          Special instructions regarding the payment of criminal monetary penalties:
            The defendant shall immediately begin making restitution and/or fine payments of S_________________ per month, due on the first
            of each month. These payments shall be made during incarceration, and if necessary, during supervised release.
 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to Clerk, U. S. District Court, Northern District of West Virginia, P.O. Box 1518,
 Elkins, WV 26241.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


 C     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropnate.




 C     The defendant shall pay the cost of prosecution.

 C     The defendant shall pay the following court cost(s):

 C     The defendant shall forfeit the defendant’s interest in the following property to the United States:


 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest1 (4) fine principal. (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
